Mr. Chief Justice Fuller
delivered the opinion of the court.
After the decision reported 186 Illinois, 510, Mrs. Bradley filed her bill in equity in the Circuit Court of Fulton County, Illinois, to quiet her title to the land in controversy in the action in ejectment and for appropriate relief.' The bill was dismissed "on demurrer and Mrs. Bradley carried the case to the Supreme Court of Illinois, which affirmed the decree below. *25Bradley v. Lightcap, 202 Illinois, 154, April 24, 1903. Three of the members of the court dissented. The opinion of the Supreme Court proceeded on the strength of the decisions in 186 Illinois, 510, and 201 Illinois, 511.
As we have reversed the judgment in the prior case, this case must take the same course.
Decree reversed and cause remanded far further proceedings not inconsistent with our opinion in No. 243.